In this case, one question among others was, whether, where a father entitled to a reversion in slaves dies, and afterwards the particular estate (which here was for life), falls in, the heir al law shall be jobliged to account to his brothers and sisters for a proportion of their value ? And the court determined he should. It was also insisted that some children by a second wife, (whose mother had by a marriage contract reserved a right'of appointing her own slaves <at her death as she pleased,) should bring into hotchpot whatever they should get under such appointment,' or not be entitled to take with the children of the first marriage, a proportionable part of the value of the father’s proper slaves. But the court determined that the right of hotchpot, does not take place in dividing the value of slaves.